DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 12, 15, 16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. 9,533,907. Although the claims at issue are not identical, they are not patentably distinct from each other because although the patent claims do not describe a cooling step, one of ordinary skill in the art would recognize that a cooling step is imperative in the glass manufacturing process. Patent claim 1 teaches instant claims 1, 2, 12, 16, and 20. Patent claim 4 teaches instant claim 11. Patent claims 5 and 6 teach instant claim 15. Patent claim 7 teaches instant claim 19.
Claims 1-4, 11, 12, 15, 16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-11 of U.S. Patent No. 10,216,871. Although the claims at issue are not identical, they are not patentably distinct from each other because although the patent claims do not describe a cooling step, one of ordinary skill in the art would recognize that a cooling step is imperative in the glass manufacturing process. Patent claim 1 teaches instant claims 1, 2, 12, 16, and 20. Patent claim 2 teaches instant claim 3. Patent claim 4 teaches instant claim 4. Patent claim 7 teaches instant claim 11. Patent claims 8 and 9 teach instant claim 15. Patent claims 10 and 11 teach instant claim 19.
Claims 1-4, 11, 12, 15, 16, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 19, 20, 21 of U.S. Patent No. 10,846,446. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by patent claims 1 and 21. Instant claim 2 is taught by patent claim 2. Instant claim 3 is taught by patent claim 3. Instant claim 4 is taught by patent claim 4. Instant claim 11 is taught by patent claim 19. Instant claim 12 is taught by patent claim 20. Instant claim 15 is taught by patent claim 5. Instant claim 16 is taught by patent claim 6. Instant claim 19 is taught by patent claim 9. Instant claim 20 is taught by patent claim 20.
Claims 1, 5, 6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 of U.S. Patent No. 11,023,630. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is taught by patent claim 1. Instant claim 9 is taught by patent claim 2. Instant claims 5 and 6 are taught by patent claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of MAURO et al. (“Nonequilibrium viscosity of glass”).
Lehman teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118). It is well known to one of ordinary skill in the art that the batch materials affect the viscosity of the glass. Lehman teaches that the batch components and/or their concentrations were selected at least in part using computer-implemented modeling (para. 0033). Lehman is silent to the computer-implemented modeling being based on predicted/estimated non-equilibrium viscosity.
Mauro teaches that it is necessary to compute non-equilibrium viscosity to capture the essential physics of glass viscosity. It would have been obvious to one of ordinary skill in the art to modify the batch formulation software of Lehman to control the batch composition by the non-equilibrium viscosity equations set forth by Mauro because Lehman teaches that the batch formulation software is capable of compensation in view of a variety of different glass properties and key glass indicator parameters (para. 0048, 0051).
Regarding claim 2, Mauro teaches the predicted/estimated non- equilibrium viscosity of the computer-implemented modeling is additionally a function of fictive temperature.  
Regarding claim 3, Mauro teaches the predicted/estimated non- equilibrium viscosity results from an equation that comprises both equilibrium and non- equilibrium components that are at least part of separate terms in the equation.  
Regarding claim 4, Mauro teaches proportionality of the separate terms in the equation is a function of glass transition temperature of the molten glass.  
Regarding claim 5, Lehman teaches the batch materials comprise oxides (para. 0042, 0048).  
Regarding claim 6, Lehman teaches the molten glass comprises a silicate melt (para. 0042).  
Regarding claim 7, Lehman teaches mixing the batch materials (112).
Regarding claim 8, Lehman teaches fining the molten glass (para. 0029).  
Regarding claim 10, Lehman teaches the batch formulation software comprise a thermal history (para. 0051).

Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of MAURO et al. (“Nonequilibrium viscosity of glass”) as applied to claim 1 above, and further in view of CARTY (US 2008/0087044).
Lehman as modified by Mauro teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118) while modifying the glass batch with batch formulation software. Lehman teaches that the molten glass is formed into glass containers (116). It would have been obvious to one of ordinary skill in the art to substitute a float process for the glass container forming process of Lehman because Carty teaches that they are known equivalents in the glass manufacturing art (para. 0003).
 
Claim 11, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of ALLAN et al. (US 2009/0100873).
Lehman teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118). It is well known to one of ordinary skill in the art that the batch materials affect the viscosity of the glass. Lehman teaches that the batch components and/or their concentrations were selected at least in part using computer-implemented modeling (para. 0033). Lehman is silent to the computer-implemented modeling being based on predicted/estimated non-equilibrium viscosity.
Allan teaches computer-implemented modeling where predicted/estimated compaction of the glass is a function of time, temperature, and composition (para. 0010-0012).  It would have been obvious to one of ordinary skill in the art to modify the batch formulation software of Lehman to control the batch composition by the compaction as taught by Allan because Lehman teaches that the batch formulation software is capable of compensation in view of a variety of different glass properties and key glass indicator parameters (para. 0048, 0051) and Allan teaches that compaction is an important end customer specification (para. 0013).
Regarding claim 13, Lehman teaches the molten glass comprises a silicate melt (para. 0042).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of ALLAN et al. (US 2009/0100873) as applied to claim 11 above, and further in view of MAURO et al. (“Nonequilibrium viscosity of glass”).
Lehman as modified by Allan teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118) while modifying the glass batch with batch formulation software. 
Mauro teaches that it is necessary to compute non-equilibrium viscosity to capture the essential physics of glass viscosity. Mauro teaches the predicted/estimated non- equilibrium viscosity of the computer-implemented modeling is additionally a function of fictive temperature. It would have been obvious to one of ordinary skill in the art to modify the batch formulation software of Lehman to control the batch composition by the non-equilibrium viscosity equations set forth by Mauro because Lehman teaches that the batch formulation software is capable of compensation in view of a variety of different glass properties and key glass indicator parameters (para. 0048, 0051).

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of ALLAN et al. (US 2009/0100873) as applied to claim 11 above, and further in view of CARTY (US 2008/0087044).
Lehman as modified by Allan teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118) while modifying the glass batch with batch formulation software. Lehman teaches mixing the batch materials (112). Lehman teaches fining the molten glass (para. 0029).  
Lehman teaches that the molten glass is formed into glass containers (116). It would have been obvious to one of ordinary skill in the art to substitute a float process for the glass container forming process of Lehman because Carty teaches that they are known equivalents in the glass manufacturing art (para. 0003).

 Claim 15, 17, 19, 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of BATCHELDER et al. (US 5,866,058).
Lehman teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118). It is well known to one of ordinary skill in the art that the batch materials affect the viscosity of the glass. Lehman teaches that the batch components and/or their concentrations were selected at least in part using computer-implemented modeling (para. 0033). Lehman is silent to the computer-implemented modeling being based on predicted/estimated non-equilibrium viscosity.
Batchelder teaches computer-implemented modeling based on stress relaxation (col. 4 lines 19-30) and temperature dependent creep rates (col 4 lines 1-11). It would have been obvious to one of ordinary skill in the art to modify the batch formulation software of Lehman to control the batch composition by the stress relaxation and temperature dependent creep rates as taught by Batchelder because Lehman teaches that the batch formulation software is capable of compensation in view of a variety of different glass properties and key glass indicator parameters (para. 0048, 0051).
Regarding claims 17 and 21, Lehman teaches the molten glass comprises a silicate melt (para. 0042).

Claims 16 and 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of BATCHELDER et al. (US 5,866,058) as applied to claims 15 and 19 above, and further in view of MAURO et al. (“Nonequilibrium viscosity of glass”).
Lehman as modified by Batchelder teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118) while modifying the glass batch with batch formulation software. 
Mauro teaches that it is necessary to compute non-equilibrium viscosity to capture the essential physics of glass viscosity. Mauro teaches the predicted/estimated non- equilibrium viscosity of the computer-implemented modeling is additionally a function of fictive temperature. It would have been obvious to one of ordinary skill in the art to modify the batch formulation software of Lehman to control the batch composition by the non-equilibrium viscosity equations set forth by Mauro because Lehman teaches that the batch formulation software is capable of compensation in view of a variety of different glass properties and key glass indicator parameters (para. 0048, 0051).

Claims 18 and 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LEHMAN et al. (US 2006/0230787) in view of BATCHELDER et al. (US 5,866,058) as applied to claims 15 and 19 above, and further in view of CARTY (US 2008/0087044).
Lehman as modified by Batchelder teaches a method of making a glass comprising melting batch materials to produce a molten glass (114) and cooling the molten glass (116, 118) while modifying the glass batch with batch formulation software. Lehman teaches mixing the batch materials (112). Lehman teaches fining the molten glass (para. 0029).  
Lehman teaches that the molten glass is formed into glass containers (116). It would have been obvious to one of ordinary skill in the art to substitute a float process for the glass container forming process of Lehman because Carty teaches that they are known equivalents in the glass manufacturing art (para. 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741